                      UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

IBRAHIM SORIE BAH,                       :

                    Petitioner           :   CIVIL ACTION NO. 3:18-1409

      v.                                 :       (JUDGE MANNION)

CLAIR DOLL, et al.,                      :

                    Respondents          :

                                   ORDER

      Pending before the court is the report of Magistrate Judge Martin C.

Carlson, which recommends that the instant petition for writ of habeas corpus

be granted and an individualized bond hearing be ordered for the petitioner

within twenty-one (21) days. (Doc. 8). No objections have been filed to Judge

Carlson’s report.

      When no objections are made to a report and recommendation, the

court should, as a matter of good practice, “satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.”

Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co. v.

Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing

Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges

should give some review to every report and recommendation)).

Nevertheless, whether timely objections are made or not, the district court

may accept, not accept, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge. 28 U.S.C. §636(b)(1); Local
Rule 72.31.

     The petitioner, an immigrant detainee who has been in custody in

excess of 14 months without an individualized bond hearing, filed the instant

action seeking an order directing said hearing before an Immigration Judge.

In considering the petition, Judge Carlson thoroughly set forth the current

state of the law with respect to the due process rights of aliens who are

detained pending completion of removal proceedings. Considering the

development of due process principles relating to the detention of criminal

aliens, Judge Carlson concluded that the petitioner is entitled to an

individualized bond hearing before an Immigration Judge. In considering

Judge Carlson’s report, the court agrees with the sound reasoning which led

Judge Carlson to this conclusion. As such, Judge Carlson’s report and

recommendation will be adopted in its entirety.

     NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

     (1)      The report and recommendation of Judge Carlson, (Doc.

              8), is ADOPTED IN ITS ENTIRETY.

     (2)      The petition for writ of habeas corpus, (Doc. 1), is

              GRANTED to the extent that an individualized bond hearing

              shall be conducted by an Immigration Judge within twenty-

              one (21) days of the date of this order, at which the

              Immigration Judge shall make an individualized finding, and


                                       2
                      the government shall bear the burden of demonstrating, that

                      the petitioner’s continued detention is necessary to fulfill the

                      purposes of the detention statute.

           (3)        The Clerk of Court shall CLOSE THIS CASE.




                                                                        s/ Malachy E. Mannion
                                                                        MALACHY E. MANNION
                                                                        United States District Judge

Date: November 7, 2018
O:\Mannion\shared\ORDERS - DJ\CIVIL ORDERS\2018 ORDERS\18-1409-01.wpd




                                                                        3
